AMENDMENT TO FUND PARTICIPATION AGREEMENT h THIS AMENDMENT TO FUND PARTICIPATION AGREEMENT is made as of this 201day of June, 2012 (this "Amendment"), by and among THE PRUDENTIAL INSURANCECOMPANY OF AMERICA, ADVANCEDSERIES TRUST, AST INVESTMENT SERVICES, INC., and PRUDENTIAL INVESTMENTSLLC (collectively, the "Parties"). Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Agreement(defined below). RECITALS WHEREAS,the Parties are parties to a Fund ParticipationAgreement dated April28, 2008, as amended and supplementedto date (the "Agreement"); and WHEREAS,the Parties desire and agree to amend the Agreement by deleting in its entirety Schedule A of the Agreement and replacing it with the Schedule A attached hereto. NOW,THEREFORE,in considerationof the premises and mutual covenants contained herein, the Parties hereby amend the Agreement as follows: 1.Schedule A of the Agreementis hereby replaced in its entirety with Schedule A as attached and incorporated by reference into this Amendment [Intentionally Left Blank] SCHEDULE A All existing and future variable life insurance policies and/or variable annuity contracts supported wholly or partially by the Accounts. INWITNESSWHEREOF,the Parties have executed the Amendment as of the 20th day of June, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, Byits authorized officer, By: /s/ Name: Stephen Pelletier Title:Senior Vice President Date:6/20/12 ADVANCED SERIES TRUST, Byits authorized officer, By: /s/ Name:TimothyCronin Title:Senior Vice President Date:6-21-2012 AST INVESTMENT SERVICES, INC., Byits authorized officer, By: /s/ Name:TimothyCronin Title:Senior Vice President Date:6-21-2012 PRUDENTIAL INVESTMENTS, LLC, Byits authorized officer, By: /s/ Name:TimothyCronin Title:Senior Vice President Date:6-21-2012
